Title: To Alexander Hamilton from Joseph Nourse, 9 October 1792
From: Nourse, Joseph
To: Hamilton, Alexander



Sir,
Treasury Dept. Registers Office9 Octr: 1792.

I have the Honor to enclose certifyd Copies from the Treasury Books of an Acct. depending betwixt His Mo: Catholic Majesty and the United States, for Monies recd. on Loan. I cannot find that this Loan has been recognized on the Journals of Congress in a like Manner with the french and Dutch Loans. It is founded on a settlemt made by the late Comr. for settling the foreign Accts. entitled Loans from the Court of Spain. This money was paid to the Hon: James Gardoqui and has been regularly accounted for by him, having been expended in the purchasing of Cloathing and in the payt. of Bills of Exn. drawn by order of Congress. The principal



Cts.


sum recd. was
Drs. 174.011   


To which add Interest thereon to the 31 Dec: 1792
 99.007:89


Total Amt. of Principal & Int. as ⅌ Statement
273.018.89


Altho’ there is no Recognition of this Debt on the Journals of Congress, by a Copy of the Original Contract or otherwise, yet in all the Estimates made by the late Government the annual Appropriations have been made for the payment of its Int. and in the various Reports from Committees of Congress it has been noticed as an Existing Claim due from the united states.
There is an Acct. opened in the Treasury Books under the Title of Don Carlos Dildephonso Rico Hombre D’Espagne a Copy of which I in-close. This I have understood from Mr. Lee is to be viewed as a Gratuity and not as a Loan.
I have the Honor to be sir with Real Respect   Your mo: ob: & Mo: hb: Serv.
J. N.
